Citation Nr: 9935282	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  99-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a skin 
disorder to include chloracne, including due to Agent Orange 
exposure.

2.  Entitlement to service connection for a respiratory 
disorder solely on the basis of tobacco use in service.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

The appeal of the claim for service connection for a 
respiratory disorder solely on the basis of tobacco use in 
service arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying service connection for 
a lung condition/old granuloma secondary to tobacco use. 

The  appeal of the request to reopen the claim for service 
connection for a skin disorder to include chloracne, 
including as due to Agent Orange exposure, arises from a July 
1998 RO decision denying that claim.  Also in the decision 
the RO confirmed the denial of service connection for a lung 
condition/old granuloma secondary to tobacco use. 

By a March 1987 decision, the RO, in pertinent part, denied 
service connection for a skin disorder and hepatitis as due 
to Agent Orange exposure in Vietnam; and also denied service 
connection for a respiratory disorder.  Upon appeal from that 
determination, the Board in a November 1987 decision, in 
pertinent part, denied service connection for pulmonary 
tuberculosis and a chronic skin condition, including on the 
basis of exposure to Agent Orange in Vietnam.  Subsequent 
attempts to reopen the claim for service connection for a 
skin disorder, including on the basis of Agent Orange 
exposure, were denied by the RO in January 1995 and April 
1997.  These RO actions were not the subject of timely 
appeals. 

In the course of the current appeal, the veteran testified 
before the undersigned member of the Board at a September 17, 
1999 hearing at the RO.  The transcript of that hearing is 
included in the claims folder.  

The Board notes that pursuant to a request granted at the 
September 17, 1999 Board hearing, the case has been held in 
abeyance for a period of 60 days, until November 16, 1999, to 
afford the veteran the opportunity to submit additional 
supporting evidence.  That 60 days having elapsed, the claims 
are now properly considered by the Board.  


REMAND

The veteran's medical records reflect that he suffered 
multiple back injuries in 1984, and that he has been 
unemployed since that time.  He has been granted a permanent 
and total disability rating for pension purposes by the RO.  
In a September 1992 neuropsychological consultation it is 
noted that the veteran was granted Social Security disability 
benefits in 1991.  The Court has held that where a veteran is 
in receipt of Social Security disability benefits, the 
medical records underlying that award are relevant to issues 
such as those on appeal here.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, these medical records must be obtained for 
association with the claims folder.

Pursuant to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), to 
determine whether the claim for service connection for a skin 
disorder to include chloracne, including due to Agent Orange 
exposure, should be reopened, the RO must rely on the 
language of 38 C.F.R. § 3.156(a) itself to determine whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  Even though the Hodge case was not 
decided by the Court of Appeals for the Federal Circuit until 
September 1998, it is still applicable to the July 1998 
rating action.

Accordingly, the claims are remanded for the following: 

1.  The RO should contact the Social 
Security Administration and obtain and 
associate with the claims folder records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

2.  Thereafter, the RO should 
readjudicate the veteran's request to 
reopen a claim for service connection for 
a skin condition to include chloracne, 
including as due to Agent Orange 
exposure, applying the appropriate 
standard for reopening a claim pursuant 
to Hodge, and should also readjudicate 
the veteran's claim for service 
connection for a respiratory disorder 
only based on tobacco use in service.  If 
any determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, as required.  No action is 
required of the veteran until notified.  The purpose of this 
REMAND is to comply with a precedent decisions of the United 
States Court of Appeals for Veterans Claims and United States 
Court of Appeals for the Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


